Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “ A wire electrical discharge machining system comprising a first wire electrical discharge machining device configured to machine a workpiece, wherein the first wire electrical discharge machining device comprises: a first wire electrical discharge machining unit…. and a core removing unit configured to remove and collect the core supported in a first operation; and a core removing unit configured to remove and collect the core supported by the workpiece by means of the first operation, wherein the wire electrical discharge machining system further comprises: a second wire electrical discharge machining device; a core processing apparatus different from the core removing unit; and a robot unit, …. wherein the robot unit collects the workpiece with the core supported by means of the second operation from the second wire electrical discharge machining device, and mounts the workpiece on the core processing apparatus, and wherein the core processing apparatus removes and collects the core thus supported by the workpiece by means of the second operation.”.  Dependent claims 2-7 are allowable for at least the same reason as claim 1.  Regarding claim 8, none of the references of record discloses or suggests, alone or in combination, “ A wire electrical discharge machining system comprising a first wire electrical discharge machining device configured to machine a workpiece, wherein the first wire electrical discharge machining device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761